DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 23 October 2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 23 July 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-12 and 16-27 are pending. Claims 5-12 and 21-27 are under examination. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1 March 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-12 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee, C. (“Yee”; U.S. Pre-Grant Publication Number 2010/0310533) in view of Restifo et al. (“Restifo”; Nat. Rev. Immunol. 2012, 12:269-281; applicant’s IDS), Wang-Johanning et al. (“Wang-Johanning”; U.S. Pre-Grant Publication Number 2015/0250864), and Leifert et al. (“Leifert”; Immunological Reviews 2004 Vol. 199: 40–53). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 23 July 2020. A response to applicant’s traversal follows the reiterated rejection below.
Independent claim 11 is representative of the claimed invention, and encompasses a method of preparing a population of cells that express a TCR or an antigen-binding portion thereof, having antigenic specificity for a mutated amino acid sequence encoded by a cancer-specific mutation, the method comprising: (I) identifying genes in the nucleic acid of a cancer cell of a patient, each identified gene containing a cancer-specific mutation that encodes a mutated amino acid sequence; (II) inducing autologous antigen presenting cells (APCs) of the patient to present the mutated amino acid sequences encoded by the genes each containing a cancer specific mutation which are identified in (I), (III) co-culturing autologous T cells of the patient with the autologous APCs that present the mutated amino acid sequences; (IV) selecting the autologous T cells that (a) were co-cultured with the autologous APCs that present one of the mutated amino acid sequences and (b) have antigenic specificity for one of the mutated amino acid sequences presented in the context of a major histocompatability complex (MHC) molecule 
Claim 12 recites the method of claim 11, further comprising expanding the numbers of PBMC that express the TCR, or the antigen-binding portion thereof.
New claim 21 recites the method of claim 11, wherein the method does not use an epitope prediction algorithm to identify and MHC molecule  or mutated amino acid sequence expressed by the patient.
New claim 22 recites the method of claim 11, wherein inducing autologous APCs of the patient to present the mutated amino acid sequences comprises (a) or (b); (a) pulsing the APCs with a pool of peptides, each peptide in the pool comprising a  different mutated amino acid sequence encoded by a gene containing a cancer-specific mutation; 
New claim 23 recites the method of claim 11, wherein inducing autologous APCs of the patient to present the mutated amino acid sequences comprises introducing a nucleotide sequence into the APCs.
New claim 24 recites the method of claim 23, wherein the nucleotide sequence introduced into the autologous APCs is a tandem mingene (TMG) construct, each minigene comprising a different gene, each gene including a cancer-specific mutation that encodes a mutated amino acid sequence.
ex vivo by culturing PBMCs in the presence APCs expressing tumor antigens in the presence of interleukin compositions for T cell expansion and differentiation, followed by readministration to the patient. Accordingly, Yee teaches identifying one or more genes comprising a cancer specific mutation from a patient, inducing autologous antigen presenting cells of the patient to present the mutated amino acid sequence, co-culturing autologous T cells of the patient with the autologous APCs, selecting the autologous T cells that have antigenic specificity for the mutated sequence, and reintroducing said T cells into the patient. See paragraphs [0009] or [0060] for example.
Yee teaches that PBMCs may be engineered to express a T cell receptor, but does not explicitly teach does not teach isolating a nucleotide sequence that encodes the TCR from the selected autologous T cell. However, Restifo teaches a variety of T-cell engineering methods that include administering via a vector a tumor-specific TCR to human T cells which are thereby engineered to express tumor-specific TCRs for expansion and administration to a patient. See figure 2a for example. It would have been obvious to one of ordinary skill in the art to isolate a nucleotide sequence that encodes a TCR from the selected autologous T cell that has been selected for its ability to target a cancer antigen, since one of ordinary skill in the art would understand that selection of a TCR so trained would provide for a TCR comprising maximal targeting capability towards the cancer antigen. One of ordinary skill in the art would have been motivated to do so in order to improve the targeting capability of the therapeutic T cell towards treating cancer. Since all such compositions and methods steps needed to carry out the invention as claimed were known and described in the cited prior art, one of ordinary skill in the art would have had a reasonable expectation of success in being able to combine these methods. 
per se as taught by Wang-Johanning (with regard to both peptide cancer antigens or nucleic acid constructs that encode such antigens) or as mini- gene constructs that encode such peptide antigens as taught by Leifert, and would have considered it obvious to integrate these elements of either Wang-Johanning and/or Leifert, since both references teach that delivery of their respective antigen embodiments successfully function to provide antigen presenting cells with antigen sufficient to train T cells of various types to generate T cell receptors and/or an antigen-binding portions thereof specific for said antigen. Since such techniques were well-known at the time of filing, one of ordinary skill in the art would have had a reasonable expectation of success in combining these elements.
Finally, since Yee, Wang-Johanning and Leifert each teach providing antigenic fragments that are not generated by the use of an epitope prediction algorithm, one of ordinary skill in the art would have understood that the use of such an algorithm to identify MHC molecules or mutated amino acid sequences is optional, therefore rendering the claimed limitation drawn to its exclusion as obvious. Accordingly, one of ordinary skill in the art would have had considered the invention to have been prima facie obvious at the time the invention was filed.
Claim 5 recites the method of claim 11, further comprising obtaining multiple fragments of a tumor from the patient, separately co-culturing autologous T cells from each of the multiple fragments with the autologous APCs that present the mutated amino acid sequence, and separately assessing the T cells from each of the multiple fragments for antigenic specificity for the mutated amino acid sequence. Both Yee and Wang-Johanning teach the use of multiple cancer antigens (see abstract of Yee; “one or more tumor antigens”; Wang-Johanning as discussed above).

Claim 7 recites the method of claim 11, wherein selecting the autologous T cells that have antigenic specificity for the mutated amino acid sequence comprises selecting the T cells that express any one or more of programmed cell death 1 (PD-1), lymphocyte-activation gene 3 (LAG-3), T cell immunoglobulin and mucin domain 3 (TIM-3), 4-IBB, 0X40, and CD 107a. Restifo teaches that at least programmed cell death 1 (PD-1), lymphocyte-activation gene 3 (LAG-3), T cell immunoglobulin and mucin domain 3 (TIM-3) are immunosuppressive, suggesting to one of ordinary skill in the art that selection and removal of these would be beneficial.
Claim 8 recites the method of claim 11, wherein selecting the autologous T cells that have antigenic specificity for the mutated amino acid sequence comprises selecting the T cells (i) that secrete a greater amount of one or more cytokines upon co-culture with APCs that present the mutated amino acid sequence as compared to the amount of the one or more cytokines secreted by a negative control or (ii) in which at least twice as many of the numbers of T cells secrete one or more cytokines upon co-culture with APCs that present the mutated amino acid sequence as compared to the numbers of negative control T cells that secrete the one or more cytokines. Claim 9 recites the method of claim 8, wherein the one or more cytokines comprise interferon (IFN)-y, interleukin (IL)-2, tumor necrosis factor alpha (TNF-a), granulocyte/monocyte colony stimulating factor (GM-CSF), IL-4, IL-5, IL-9, IL-10, IL-17, and 
Claim 10 recites the method of claim 11, wherein identifying one or more genes in the nucleic acid of a cancer cell comprises sequencing the whole exome, the whole genome, or the whole transcriptome of the cancer cell. One of ordinary skill in the art would have considered sequencing the whole exome, genome, or transcriptome to have been prima facie obvious given the low cost and high benefit provided by massively parallel sequencing, and its applicability to personalized medicine as discussed in Restifo (from page 279, also referencing figure 4: “Inexpensive and routine DNA sequencing techniques may soon revolutionize cancer immunotherapy by enabling the identification of patient-specific tumour antigens”).
Claim 25 recites the method of claim 11, wherein the method identifies mutated amino acid sequences presented in the context of any MHC molecule expressed by the patient. The cited combined prior art teaches using a full range of lymphocytes.  Performing the method suggested by the cited references as discussed above would naturally target antigens presented in the context of any MHC molecule expressed by the patient in the absence of evidence to the contrary.
Claim 26 recites the method of claim 11, wherein the method identifies the full repertoire of the patient’s mutation-reactive T cells. 
Claim 27 recites the method of claim 11, wherein the selected autologous T cells include T cells that have antigenic specificity for a mutated amino acid sequence presented by an MHC Class I molecule and T cells that have antigenic specificity for a mutated amino acid sequence presented by an MHC Class II molecule. Similar to that as discussed above with regard to claim 25, the cited combined prior art teaches using a full range of lymphocytes.  Performing the 

Response to Traversal
Applicant argues that the steps defined by the amended claims were not known and are not described in the cited prior art references. Specifically, it is argued that the amended claims require that the genes, each containing a cancer-specific mutation that encodes a mutated amino acid sequence, have already been identified in (I) before inducing APCs of (II) to present the mutated amino acid sequences encoded by the genes which were identified in (I). 
In response, it is noted that this issue has been addressed previously and found unpersuasive, as acknowledged by applicant, who refers to page 10 of the Official action mailed 23 July 2020. Therein, it was held that the instant application does not appear to disclose what standards are to be employed in defining what must occur in order for one of ordinary skill in the art to “identify” a gene. Despite applicant’s assertion that the claims have been amended to more clearly define what is required by the identifying step, the newly added language is not considered to provide any significant limitation on what the process of “identifying” encompasses. 
The examiner continues to hold this position. Accordingly, any reference to “identifying” is treated in a manner that is reasonably broad and consistent with the instant specification and its use in the prior art. For example at its broadest, the process of identifying may be as broad as 
It is asserted that the method of Yee would only identify a tumor antigen after co-culturing tumor material isolated from a subject with PBMCs in the presence of an IL-21 composition and APCs. However, this argument is not adopted, since the method of Yee requires the practitioner to know that the patient had a tumor, and further requires identifying and collecting APCs from such a patient in the knowledge that the APCs, in fact, express tumor-specific antigens. One of ordinary skill in the art would immediately understand that in order for tumor-specific antigens to be expressed, such tumor-specific antigens must be encoded by a corresponding gene comprises a cancer-specific mutation. This is all that is required by the instant claims, given the breadth ascribed to the identifying step. 

Applicant argues that the claimed method produces T cells that target neoantigens which may be “missed” by the method of Yee, as explained in more detail in the Declaration under 37 C.F.R. § 1.132 of co-inventor Dr. Eric Tran (submitted herewith) (“Declaration”). It is argued that the method of Yee may produce non-neoantigen-reactive T cells, including T cells reactive against shared antigens and non-tumor antigens, which may cause on-target, off-tumor toxicity of normal cells that also express the antigen.
However, this argument is not persuasive, since nothing about the “identifying” step requires necessarily comparing or cross-referencing the sequence of tumor antigens against a database of self-epitopes, which applicant’s arguments appear to suggest would be needed in order to reduce the presence of non-neoantigen-reactive T cells. Thus, the statements of the declarant are not persuasive since they rely upon limitations which are not recited in the claims.
It is also asserted that the tumor material used in Yee may negatively impact the ability to detect and expand neoantigen-reactive T cells, since if the quality of the tumor material is poor, neoantigens might not be present at sufficient levels to be efficiently presented, or presented at all, to the T cells. However as above, such statements rely upon limitations that do not appear to 
While the declarant argues that even if the quality of the tumor material is good, it is possible that the level of the neoantigens in the tumor material may be low and not elicit a neoantigen-reactive T-cell response (Declaration, 9), Yee nevertheless teaches that their process results in an effective T-cell response. Merely pointing out that there may be optimization issues or asserting that the process may not work perfectly every single time is insufficient to overcome the statements of the prior art, which are presumed to be operative in the lack of evidence to the contrary. It is emphasized that opinions and arguments cannot take the place of evidence. Furthermore, it is prima facie obvious to optimize within conditions established by the prior art such as those of Yee and the other references cited instantly. The rejection is considered proper, and is maintained therefore in the lack of evidence to the contrary.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633